SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2010 or [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number:0-18847 INDIANA COMMUNITY BANCORP (Exact name of registrant as specified in its charter) Indiana35-1807839 (State or other Jurisdiction(I.R.S. Employer of Incorporation or Organization)Identification No.) 501 Washington Street, Columbus, Indiana 47201 (Address of Principal Executive Offices)(Zip Code) Registrant's telephone number including area code:(812) 522-1592 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [X]NO [] Indicate by check mark whether the registrant has submitted electronicallyand posted to its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES []NO [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company)Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YES []NO [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock as of October 31, 2010. Common Stock, no par value – 3,385,079 shares outstanding INDIANA COMMUNITY BANCORP FORM 10-Q INDEX PageNo. PART I.FINANCIAL INFORMATION Item 1.Financial Statements (unaudited) Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Shareholders’ Equity 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3.Quantitative and Qualitative Disclosures About Market Risk 16 Item 4T.Controls and Procedures 16 PART II. OTHER INFORMATION Item 1.Legal Proceedings 16 Item 1ARisk Factors 16 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3.Defaults Upon Senior Securities 17 Item 4.Removed and Reserved 17 Item 5.Other Information 17 Item 6.Exhibits 17 Signatures 18 Exhibit Index 19 - 2 - INDIANA COMMUNITY BANCORP CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) September 30, December 31, Assets: (unaudited) Cash and due from banks $ $ Interest bearing demand deposits Cash and cash equivalents Interest bearing time deposits Securities available for sale at fair value (amortized cost $243,165and $149,031) Securities held to maturity at amortized cost (fair value $0and $3,392) - Loans held for sale (fair value $5,494 and $6,213) Portfolio loans: Commercial and commercial mortgage loans Residential mortgage loans Second and home equity loans Other consumer loans Unearned income ) ) Total portfolio loans Allowance for loan losses ) ) Portfolio loans, net Premises and equipment Accrued interest receivable Other assets TOTAL ASSETS $ $ Liabilities and Shareholders’ Equity: Liabilities: Deposits: Demand $ $ Interest checking Savings Money market Certificates of deposits Retail deposits Public fund certificates Wholesale deposits Total deposits FHLB advances Junior subordinated debt Other liabilities Total liabilities Commitments and Contingencies Shareholders' equity: No par preferred stock; Authorized:2,000,000 shares Issued and outstanding: 21,500 and 21,500 shares;Liquidation preference $1,000 pershare No par common stock; Authorized: 15,000,000 shares Issued and outstanding: 3,385,079 and 3,358,079 shares Retained earnings, restricted Accumulated other comprehensive income/(loss), net ) Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See notes to condensed consolidated financial statements - 3 - INDIANA COMMUNITY BANCORP CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except share and per share data) (unaudited) Three Months Ended Nine Months Ended September 30, September 30, Interest Income: Securities and interest bearing deposits $ Commercial and commercial mortgage loans Residential mortgage loans Second and home equity loans Other consumer loans Total interest income Interest Expense: Checking and savings accounts Money market accounts Certificates of deposit Total interest on retail deposits Brokered deposits - 32 - Public funds 2 4 6 74 Total interest on wholesale deposits 2 36 6 Total interest on deposits FHLB advances Other borrowings - - - 1 Junior subordinated debt 85 87 Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non Interest Income: Gain on sale of loans Gain on securities - - Other than temporary impairment losses ) Service fees on deposit accounts Loan servicing income, net of impairment Net loss on real estate owned ) Trust and asset managementfees Increase in cash surrender value of life insurance Miscellaneous Total non interest income Non Interest Expenses: Compensation and employee benefits Occupancy and equipment Service bureau expense FDIC premium Marketing Professional fees Loan expenses Real estate owned expenses 83 49 Goodwill impairment - - Miscellaneous Total non interest expenses Income (loss) before income taxes ) ) Income tax provision (credit) ) ) Net Income (loss) $ $ ) $ $ ) Basic earnings (loss) per common share $ $ ) $ $ ) Diluted earnings (loss) per common share $ $ ) $ $ ) Basic weighted average number of common shares Dilutive weighted average number of common shares Dividends per common share $ See notes to condensed consolidated financial statements - 4 - INDIANA COMMUNITY BANCORP CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (dollars in thousands except share data) (unaudited) Common Shares Outstanding Preferred Stock Common Stock Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Shareholders' Equity Balance at December 31, 2009 $ ) $ Comprehensive income: Net income Change in unrealizedgainon securities available for sale, net of reclassification adjustment and tax effect of $986 Total comprehensive income Common stock compensation expense 21 21 Restricted stock compensation expense 83 83 Restricted stock non vested shares issued Amortization of discount on preferred stock 76 ) - Common stock cash dividends ) ) Preferred stock cash dividends ) ) Balance at September 30, 2010 $ Shares Outstanding Preferred Stock Common Stock Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Shareholders' Equity Balance at December 31, 2008 $ ) $ Comprehensive income: Net loss ) ) Change in unrealizedgainon securities available for sale, net of reclassification adjustment and tax effect of $900 Total comprehensive loss ) Common stock compensation expense 60 60 Amortization of discount on preferred stock 67 ) - Common stock cash dividends ) ) Preferred stock cash dividends ) ) Balance at September 30, 2009 $ See notes to condensed consolidated financial statements - 5 - INDIANA COMMUNITY BANCORP CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in thousands) Nine Months Ended (unaudited) September 30, Cash Flows From Operating Activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash from operating activities: Accretion of discounts, amortization and depreciation Goodwill impairment - Provision for loan losses Stock based compensation expense 60 Benefit for deferred income taxes ) ) Net gain from sale of loans ) ) Gain on securities ) - Other than temporary impairment losses 37 (Income)/loss from joint ventures and net (gain)/loss from real estate owned 33 Loan fees deferred, net 36 Proceeds from sale of loans held for sale Origination of loans held for sale ) ) (Increase) decrease in accrued interest and other assets ) Increase (decrease) in other liabilities ) Net Cash From Operating Activities Cash Flows From / (Used In) Investing Activities: Net principal received (disbursed) on loans ) Net change in interest bearing deposits - Proceeds from: Maturities/Repayments of: Securities held to maturity Securities available for sale Sales of: Securities available for sale Real estate owned and other asset sales Purchases of: Loans ) ) Securities held to maturity ) ) Securities available for sale ) ) Return of joint venture - Acquisition of property and equipment ) ) Disposal of property and equipment Net Cash Used In Investing Activities ) ) Cash Flows From / (Used In) Financing Activities: Net increase in deposits Proceeds from advances from FHLB - Repayment of advances from FHLB ) ) Prepayment penalty on modification of FHLB advances ) - Net repayments of overnight borrowings - ) Payment of dividends on preferred stock ) ) Payment of dividends on common stock ) ) Net Cash From Financing Activities NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) Cash and cash equivalents, beginning of period Cash and Cash Equivalents, End of Period $ $ Supplemental Information: Cash paid for interest $ $ Cash paid for income taxes $ $ Non cash items: Assets acquired through foreclosure $ $ Transfer to securities available for sale from held to maturity $ $
